DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 1-16 rejected under 35 U.S.C. 101 because under the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly.
As Claim 1 and 16: 
Step 2A Yes. The claim recites a series of steps and, therefore, is a process.
Step 2A -Prong 1: Judicial Expectation Recited?  Yes. The claim as a whole recites a processing tool of an abstract idea. The claimed invention is a processing tool that allows to display the sensor input data an output. The mere nominal recitation of a generic content display(dashboard) (insignificant extra-solution elements — mere data gathering, see MPEP 2106.05 I A) do not impose any meaningful limits on practicing the abstract idea. Thus, the claim recites an abstract idea.
Step 2A -Prong 2: Integrated into a practical Application? No. The claim as a whole merely describes how to generally “apply” the concept of receiving input form sensor and display the output.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform display output Parmenter. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Step 2B: Inventive Concept? No. As noted previously, the claim as a whole merely describes how to generally “apply” the concept displaying the output. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
As claims 2 and 3, recites further data gathering. Thus, those claims recite an abstract idea.
As claim 4, defines the hybrid model. Thus, this claim recites an abstract idea.
As claim 5, recites output data. Thus, this claim recites an abstract idea.
As claim 6, further defines the process tool. Thus, this claim recites an abstract idea.
As claim 8, further defines the process tool. Thus, this claim recites an abstract idea.
As claim 9, further defines the prediction module. Thus, this claim recites an abstract idea.
As claim 10-15, defines type of chamber and a list of parameters. Thus, this claim recites an abstract idea.
Claims 17-18, are the same evaluation as claims 1-15.
As claim 7, it is eligible under 101; therefore, to overcome the rejection under 101, applicant may integrate the claim 7 limitations to the independent claims 1 and 16. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US 2018/0247798 A1) in view of Maughan (US 2017/0330109).
Regarding claim 1, Guha discloses a processing tool (process operation 500), comprising: 
a chamber ([0051] chamber); 
a plurality of witness sensors integrated with the chamber ([0051], The plasma reactor 100 (chamber) is associated with a plurality of sensors 132); 
a drift detection module (controller 120), wherein data from the plurality of witness sensors (a plurality sensor 132) receives as inputs the desired processing state values and data streams from the plurality of sensors during processing of the plasma process); and
a dashboard for displaying output data from the drift detection module ([0049]-[0051], Fig. 1-2 and 12,display 818 displaying the output from the controller 120). 
 However, Guha does not specifically disclose the drift detection. Maughan discloses in abstract, [0006], a drift detection module detects a drift phenomenon relating to one or more predictive results. In a certain embodiment, a predict-time fix module modifies at least one predictive result in response to a drift phenomenon.
Guha and Maughan are analogous art. They relate to defect correction of the processing tool.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the drift detection and correction of Maughan for a controller of the plasma reactor using machine learning of Guha in order to since this approach of machine learning in chamber matching will reduce the cost of increasing precision and accuracy on hardware subsystems which can be a significant cost saver.
Regarding claim 2, Guha discloses the drift detection module utilizes machine learning algorithms to process the input data from the plurality of witness sensors ([0059]-[0060], figure2,  a multivariate processing (150) utilizes a machine learning engine (180) to process sensor Data streams(136)). 
Regarding claim 3, Guha discloses the drift detection monitor utilizes a hybrid model to process the input data from the plurality of witness sensors ([0059]-[0060],[0091],  Fig. 2, each specific process recipe and each specific plasm a reactor have an associated model accessed from a model database. The multivariate processing uses a machine learning engine that receives as inputs the desired processing state values and data streams from the plurality of sensors during processing of the plasma process).
Regarding claim 4, Guha discloses the hybrid model (a plurality of models 230a-230n) is in the model database) comprises a physical model (initial model 200) and a statistical model (0067], [0087], a statistical model 184). 
Regarding claim 6, Guha discloses a process correction module ([0041], [0059], [0107]-[0108], the process can continue with the monitoring, which can continue to updated the model with adjustments (correction) made in order to keep the processing state consistent with the desired processing state).
Regarding claim 7,  Guha discloses the process correction module comprises: a correction algorithm, wherein the output data from the drift detection module is fed into the correction algorithm as an input, and wherein an output from the correction algorithm is a control effort; and a chamber control interface, wherein the control effort induces the chamber control interface to change one or more tool settings of the processing tool ([0041], [0059], [0066], [0073]-[0074], [0107]-[0108],  [0066] This allows the machine learning engine 180 to determine when the desired processing state values 170 should be adjusted, as the true performance of the plasma reactor 100 is no longer matching the original desired processing state 170. As such, the machine learning engine 180 may be dynamically adjusting the desired processing state 170 based on its periodic validation operations, e.g., utilizing off-line metrology test data that is fed back to the machine learning engine 180. Additionally, machine learning engine 180 may be provided with information regarding reactor wall surface dynamics 182. This information may include data regarding the inferred characteristics of the chamber wall surfaces, as they change during processing. By way of example, this data can be inferred from historical measurements of wall characteristics, e.g., material buildup, flaking, roughness, consumable part usage, and other physical characteristics. This data can be inferred, as it may be provided by a model that predicts the type of physical changes that will occur on the reactor wall surfaces during operations over time. In some embodiments, this data can be dynamically updated from time to time and refined based on inspection of the reactor wall surfaces, e.g. when a chamber enters a wet clean cycle). 
Regarding claim 8, Guha discloses a process predication module ([0066], [0129], the engine then tries to predict the desired state and can tune the process much faster).
Regarding claim 9, Maughan discloses Regarding claim 9, Guha discloses the process prediction module (prediction module 202) comprises: a continuous learning system ([0075], Retraining a model may include replacing a model, updating learned functions within a model, replacing learned functions within a model) a predictive algorithm (predictive analytics module 102), and a self-correction module ([0075],   prediction module 202, may automatically correction or attempt to correct the drift, by using the retrain module 302 to retrain machine learning).
Regarding claim 10, Guha discloses the chamber is a lamp-based chamber (Table 1, optical plasma chamber). 
Regarding claim 11, Guha discloses the output data from the drift detection module includes one or more process parameters, wherein the one or more process parameters comprise one or more of a gas flow rate, a pressure, a temperature, a deposition characteristic, a coating amount on chamber walls, and a leak detection ([0051]-[0052], [0073] [0074],24 Attorney Docket No.: 44018942US01 a plasm a reactor (100) comprises deposition chambers and the controller, wherein the controller (120) provides a compensation vector (194 )made from input data of sensors (132) including a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more thereof).
Regarding claim 12, Guha discloses the chamber is heater-based chamber ([0050], [0104], a physical vapor deposition (PVD) chamber; plasma (CCP) etching chamber, which uses an RF (radio frequency) source 112 to power a bottom electrode 104).
 	Regarding claim 13, Guha discloses the output data from the drift detection module includes one or more process parameters, wherein the one or more process parameters comprise one or more of a pressure, a temperature, a deposition characteristic, a coating amount on chamber walls, and a radical density ([0051]-[0052], [0073] [0074], [0128],24 Attorney Docket No.: 44018942US01 a plasm a reactor (100) comprises deposition chambers and the controller, wherein the controller (120) provides a compensation vector (194 )made from input data of sensors (132) including a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more thereof).
Regarding claim 14, Guha discloses the chamber is a plasma-based chamber ([0039], [0050],   plasma chamber).  
Regarding claim 15, Guha discloses the output from the drift detection module includes one or more process parameters, wherein the one or more process parameters comprise one or more of a gas flow rates, a pressure, a plasma density, a leak detection, a temperature, an RF parameter, and a coating amount on chamber walls ([0051]-[0052], [0073] [0074],24 Attorney Docket No.: 44018942US01 a plasm a reactor (100) comprises deposition chambers and the controller, wherein the controller (120) provides a compensation vector (194 )made from input data of sensors (132) including a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more thereof).
Regarding claim 16, Guha discloses processing tool (abstract, a plasms process), comprising: 
a physical tool ([0005], [0041], 0127]-[0128], physical process), wherein the physical tool comprises: control loop sensors; and witness sensors (Abstract, [0008], [0017], A plurality of sensors of the plasma reactor is included, where each of the plurality of sensors is configured to produce a data stream of information during operation of the plasma reactor for carrying out the plasma process. A controller of the plasma reactor is configured to execute a multivariate processing that is configured to use as input desired processing state values that define intended measurable conditions within a processing environment of the plasma reactor and identify current plasma processing values. The multivariate processing uses a machine learning engine that receives as inputs the desired processing state values and data streams from the plurality of sensors during processing of the plasma process), and wherein the drift detection module outputs process parameter data that indicates if one or more processing parameters have drifted ([0046] Once a “processing state” of the plasma reactor is defined in terms of its sensor outputs, it is possible to continuously monitor the etching state in real time and compare it with a desired “processing state”. Comparison between current and desired “processing state” will generate a “compensation vector” which can be transformed into reactor level variables). However, Guha does not specifically discloses the drift detection module, but Maughan discloses in Fig. 2, [0051], module 204, is configured to detect one or more drift phenomena relating to the one or more predictive results produced by the prediction module 202).
Guha and Maughan are analogous art. They relate to defect correction of the processing tool.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the drift detection and correction of Maughan for a controller of the plasma reactor using machine learning of Guha since this approach of machine learning in chamber matching will reduce the cost of increasing precision and accuracy on hardware subsystems which can be a significant cost saver.
 25 Attorney Docket No.: 44018942US01Regarding claims 17, Guha discloses a process correction module, wherein the process correction module receives the process parameter data as inputs and outputs a control effort to change one or more of the tool settings of the physical tool ([0007], [0018], [0073] - [0074], [0018], the machine learning engine is configured to identify current processing state values used to produce a compensation vector. The compensation vector defines differences between the desired process state values and the current processing state values. The controller is further configured to execute compensation processing that transforms the compensation vector expressed in terms of measured conditions within the processing environment to changes of specific one or more of the tuning knobs of the plasma reactor. The controller is configured to instruct regarding changes to the tuning knobs of the plasma reactor to cause a change in the measurable conditions of the processing environment of the reaction). 
Regarding claim 18, Maughan discloses  a drift prediction module, wherein the drift prediction module receives the control loop sensor data and the witness sensor data as inputs, and wherein the drift prediction module outputs prediction data that indicates when the physical tool will operate outside of a threshold value ([0058], [0060]-[0062], [0058] The drift detection module 204, configured to detect one or more input and output drift phenomena relating to the one or more predictive results produced by the prediction module 202. A drift phenomenon refers to a detectable change, or to a change that violates a threshold, in one or more inputs and/or output for a model).
4.	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guha (US 2018/0247798 A1) in view of Maughan (US 2017/0330109) further in view of Hopkins (US 2004/0254762).
Regarding claims 5, Guha and Maughan discloses the limitation of claim 1, as stated above, but does not discloses the limitations of claim 5. However, Hopkins discloses the output data from the drift detection module comprises a statistical process control (SPC) chart ([0007] The most common approach to process control and fault detection on semiconductor manufacturing tools is Statistical Process Control (SPC)).
Hopkins, Guha and Maughan are analogous art. They relate to defect correction of the processing tool.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the drift detection and correction of Maughan for a controller of the plasma reactor of Guha with fault detection on semiconductor manufacturing tools since SPC techniques in that the multivariate statistic can be used to compress the data and thus reduce the number of control charts resulting in a more scalable solution.

Allowable Subject Matter
5. 	Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The allowability of the independent claim 19, resides, at least in part, in that closest prior art of Guha (US 2018/0247798) discloses a physical tool ([0005], [0041], 0127]-[0128], physical process), comprise: a chamber ([0051] chamber); a mass flow controller (controller 120) for each of the plurality of gas sources (gas source(s) 116) a drift detection module (plasma reactor), wherein the drift detection module receives data from one or more of the mass flow controllers, the mass flow meter, the first pressure gauge; and the second pressure gauge as inputs, and wherein the drift detection module outputs process parameter data (0051], [0054], plasma reactor. Example types of tuning knobs can include one or more of controls to adjust gas flow meters (e.g., MFCs), controls to adjust power settings, controls to adjust temperature settings, controls to adjust physical gap separations between top and bottom electrodes of the plasma reactor, controls for adjusting an electrostatic chuck (ESC) temperature or operation, controls for adjusting bias power settings, controls for setting chamber pressures, controls for setting frequencies of one or more radio frequency generators, controls for setting run time of specific recipe operations, controls for setting pumping rates of vacuum, controls for setting duration of gas flows, controls for gas partial pressure in a recipe); and the second pressure gauge as inputs, and wherein the drift detection module outputs process parameter data ([0046] Once a “processing state” of the plasma reactor is defined in terms of its sensor outputs); however, the prior art does not disclose or suggest, alone or in combination, a mass flow meter between the gas sources and the cartridge a cartridge for flowing one or more processing gasses into the chamber from a plurality of gas sources is between the plasm chamber a first pressure gauge between the mass flow meter and the cartridge; a second pressure gauge fluidically coupled to the chamber; and an exhaust line coupled to the chamber); in combination with the other elements and features of the claimed invention.
As claim 20 is directly dependent on claim 19; therefore claim 20 is allowable at least by virtue of their dependency. 

Citation Pertinent prior art
6.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lutz (US 2014/0332692 A1) discloses the semiconductor drift detector to be optionally operable in a first operating mode or in a second operating mode, wherein the semiconductor drift detector in the first operating mode measures the photon energy of the incident photons (hf), whereas the semiconductor drift detector in the second operating mode measures the signal charge carrier current. Furthermore, the invention encompasses a corresponding operating method.
Cruse (US 2001/0051437) discloses an apparatus capable of processing a wafer, comprises a chamber adapted to process the wafer, whereby one or more parameters of the process being conducted in the chamber may change during processing of the wafer; and a signal analyzer adapted to receive a plurality of input signals relating to the parameters and provide a output signal in relation to the input signals.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.

/KIDEST BAHTA/Primary Examiner, Art Unit 2119